Citation Nr: 1800572	
Decision Date: 01/05/18    Archive Date: 01/19/18

DOCKET NO.  14-15 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a service connection claim for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Whether new and material evidence has been submitted to reopen a service connection claim for a bilateral knee disability.

5.  Entitlement to service connection for a bilateral knee disability.

6.  Entitlement to an initial increased rating in excess of 10 percent for degenerative joint disease of the index finger.




REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1972 to February 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2011, July 2012, September 2012, and March 2015, rating decision of the Columbia, South Carolina Regional Office (RO) of the Department of Veterans Affairs (VA).  

In May 2017, the Veteran presented sworn testimony during a video-conference Board hearing in Columbia, South Carolina, which was presided over by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

The issue of entitlement to initial increased rating in excess of 10 percent for degenerative joint disease of the index finger is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed March 2009 and June 2009 rating decisions, the RO denied service connection for a bilateral knee disability and a bilateral hearing loss respectively; based, in part, on the lack of a nexus between an in-service injury and a current disability.
 
2.  The evidence added to the record since these March 2009 and June 2009 rating decisions, when viewed by itself or in the context of the entire record, relates to an unestablished fact that is necessary to substantiate the claim of service connection for a bilateral knee disability and bilateral hearing loss.

3.  Bilateral knee disability is etiologically related to active service.

4.  Bilateral hearing loss is etiologically related to acoustic trauma in active service.

5.  Tinnitus is etiologically related to acoustic trauma sustained in active service.


CONCLUSIONS OF LAW

1.  The March 2009 and June 2009 and  rating decisions that denied service connection for a bilateral knee disability and bilateral hearing loss are final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2017).
 
2.  With respect to the Veteran's requests to reopen his claims for service connection for a bilateral knee disability and bilateral hearing loss, new and material evidence has been received since the prior final denials.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.158 (2017).

3.  Tinnitus was incurred in active service.  38 U.S.C.A. § 1101, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).

4.  The criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. § 1101, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).

5.  The criteria for service connection for a bilateral knee disability are met.  38 U.S.C.A. § 1101, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence
 
Initially, the Board notes that whenever a claim to reopen is filed, regardless of how it was characterized by the agency of original jurisdiction, the Board must make a de novo determination as to whether new and material evidence has been received. 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) (whether new and material evidence has been submitted must be asked and answered by the Board de novo whenever a claim to reopen is filed).
 
New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).
 
For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).



Merits - New and Material Evidence
 
The Veteran was denied service connection for a bilateral knee and bilateral hearing loss disability in March 2009 and June 2009 rating decisions because there was no evidence that the Veteran's disabilities were related to his active service.  
 
The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  38 C.F.R. § 3.156(a); Shade v. Shinseki, supra.
 
The Veteran's testimony in May 2017 that he had symptoms of bilateral hearing loss and a bilateral knee disability while on active duty and the December 2014 private medical opinion on the matter of the Veteran's bilateral knees and the May 2017 private medical opinion on the matter of the Veteran's bilateral hearing loss is new in that it was not previously of record.  It is also material because it relates to unestablished facts necessary to substantiate the Veteran's claim for service connection for a bilateral knee and bilateral hearing loss.  Specifically, due to the prior lack of evidence showing a nexus, this new evidence is material because it relates to an element that was previously not shown, a nexus between the Veteran's incurrence and current disability.  See Shade, supra.
 
Accordingly, the Board finds that new and material evidence has been submitted, and the claim for service connection for a bilateral knee disability and bilateral hearing loss are reopened.  38 U.S.C.A. § 5108.  

	(CONTINUED ON NEXT PAGE)


Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1101 (West 2014); 38 C.F.R. § 3.303 (2017).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims decided herein.
 
When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).
 
Merits - tinnitus

The Veteran has asserted that he has tinnitus as a result of acoustic trauma sustained while in active service.  Specifically, the Veteran has reported acoustic trauma in the form of proximity to active jet engines.  A review of the Veteran's service separation form shows that his military occupational specialty (MOS) while in active service would have placed him near active jet engines.  Therefore, the Board concedes the Veteran's exposure to acoustic trauma while in active service.
 
A review of the service medical records is silent for treatment for or a diagnosis of tinnitus while the Veteran was in active service.  However, the Veteran has reported that he first experienced tinnitus while in active service and has continued to experience tinnitus since his separation from active service.  
 
The Veteran is competent to report when he first experienced tinnitus and that the symptoms have continued since service.  Heuer v. Brown, 7 Vet. App. 379 (1995); Falzone v. Brown, 8 Vet. App. 398 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Moreover, the Board finds the Veteran to be credible.
 
The Board notes that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F .3d 1331 (Fed. Cir. 2006).  The Veteran is competent to identify tinnitus and his statements have been found credible. 
 
In sum, the Board has conceded acoustic trauma during active service.  The Veteran has competently reported that he first experienced tinnitus while in active service and that he has continued to experience it since that time and those statements have been found credible by the Board.

The Veteran has also submitted a private medical opinion in May 2017 which related the Veteran's tinnitus to his noise exposure in service.  The Board finds this evidence to be highly probative on the matter of a relationship between the Veteran's current tinnitus and his acoustic trauma in service. 
 
Accordingly, the Board finds that the preponderance of the evidence supports the claim of entitlement to service connection for tinnitus.  Therefore, entitlement to service connection for tinnitus is warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Merits - Bilateral Hearing Loss

The Veteran contends that his bilateral hearing loss is related to his active duty acoustic trauma.  The Board finds that the evidence supports the Veteran's position and that service connection is warranted.

The issue at dispute is on the matter of nexus.  On this issue, the Veteran has submitted a private medical opinion from May 2017 which found that the Veteran acoustic trauma is directly related to his current bilateral hearing loss.   

Accordingly, the Board finds that the preponderance of the evidence supports the claim of entitlement to service connection for bilateral hearing loss.  Therefore,  entitlement to service connection for bilateral hearing loss is warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Merits - Bilateral Knee Disability

The Veteran contends that his bilateral knee is related to his active duty injury to his knee while in service.  The Board finds that the evidence supports the Veteran's position and that service connection is warranted.

There is no dispute as to the Veteran's current disability or an in-service injury.  Instead, the sole issue at dispute is whether the Veteran's in-service injury is related to his current disability.  

On this issue, the Board finds that the private medical opinion from October 2012 to be highly probative coupled with the Veteran's testimony on May 2017.  The Board notes that the Veteran is competent to report the symptoms he has experienced from the incurrence of his injury to his knees until the later diagnosis in October 2012.  Moreover, the opinion by the private examiner in October 2012 is supported by a rationale which takes into account the unique type of injury the Veteran incurred in service and explains how this injury would later lead to the Veteran's current bilateral knee disability.

Accordingly, the Board finds that the preponderance of the evidence supports the claim of entitlement to service connection for a bilateral knee disability. Therefore, entitlement to service connection for a bilateral knee disability is warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, supra.
 

ORDER

Entitlement to service connection for tinnitus is granted.

The claim of entitlement to service connection for bilateral hearing loss is reopened.

Entitlement to service connection for bilateral hearing loss is granted.

The claim of entitlement to service connection for a bilateral knee disability is reopened.

Entitlement to service connection for bilateral knee disability is granted.


REMAND

Regrettably, a remand is necessary for further evidentiary development of the Veteran's right index finger.  The Board notes that the Veteran has raised the issue in his May 2017 testimony that part and parcel with his right index finger disability there is neurological damage which hasn't been accounted for in his previous examinations.  As such, the Board finds that a new examination is warranted to completely address the full disability picture of his right index finger.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12   (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his disabilities.  The Veteran should be requested to sign any necessary authorization for release of medical records to VA, and appropriate steps should be made to obtain any identified records. 

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  If the records are unavailable, notify the Veteran in accordance with 38 C.F.R. § 3.159.

2.  Schedule the Veteran for an appropriate VA examination(s) with an appropriate VA examiner(s) to identify the nature and severity of the Veteran's right index finger.  The claims folder (including a copy of this remand) must be provided to and reviewed by the examiner as part of the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  All studies, tests, and evaluations should be performed as deemed necessary by the examiner, and the results of any testing must be included in the examination report.

3.  Following examination of the Veteran, the examiner should detail the nature and severity of the Veteran's right index finger disability, and additionally, identify all neurological symptoms, if any, the Veteran currently manifests that are attributable to his service connected right index finger disability.  

Any conclusions must be supported by a detailed rationale.

4.  Ensure that the examination report complies with this remand and the questions presented in this request.  If the report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.  

5.  After completing the requested actions and any additional notification and/or development deemed warranted, readjudicate the issues on appeal.  If the benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).    







______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


